White, J.
This prosecution was for disturbance of religious worship. The statute is: “ Any person who, by loud and vociferous talking or swearing, or by any other noise (or in any other way), wilfully disturbs any congregation assembled for religious worship and conducting themselves in a lawful manner, whatever may be the religion professed by such congregation, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not less than twenty-five nor more than one hundred dollars, and may be imprisoned in the county jail not exceeding thirty days, at the discretion of the jury.” Acts 1873, p. 43; Penal Code (Rev. Stats.), art. 180.
The statement of facts shows “ that, after church was dismissed, and the pastor and part of the congregation on their way home, the defendant, with others, engaged in a broil, and defendant, by cursing and swearing, disturbed those then on the ground; that defendant behaved in an orderly manner so long as the pastor was present on the ground.”
We are of opinion that the object, purpose, spirit, and letter of the law are to protect the religious assembly from disturbance before and after services, as well as during the actual service, and so long as any portion of the congregation remains upon the ground; and so believing, we think the defendant was rightly and legally convicted. There being no error, the judgment is affirmed.

Affirmed.